Case 6:19-cv-01580-RRS-PJH Document 18 Filed 03/01/21 Page 1 of 1 PageID #: 818




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 NANCY MICHAUD CIVIL ACTION NO. 6:19-cv-01580

 VERSUS JUDGE SUMMERHAYS

 U.S. COMMISSIONER, MAGISTRATE JUDGE HANNA
 SOCIAL SECURITY
 ADMINISTRATION

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and


 consideration of objections filed, this Court concludes that the Magistrate Judge's

 report and recommendation is correct and adopts the findings and conclusions


 therein as its own. Accordingly^


       IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

 Commissioner of the Social Security Administration is AFFIRMED, and this matter

 is DISMISSED WITH PREJUDICE, consistent with the report and

 recommendation.


       Signed at Lafayette, Louisiana, this o^day ofFebmary, 2021.




                                       ROBERT R. SUMMERHAYS
                                       UNITED STATES DISTRICT JUDGE
